Case: 19-13625   Date Filed: 04/29/2020   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 19-13625
                        Non-Argument Calendar
                      ________________________

                       Agency No. A208-549-322



ELISEO SALAZAR-YANEZ,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      ________________________

                            (April 29, 2020)

Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:
                 Case: 19-13625       Date Filed: 04/29/2020       Page: 2 of 5


       Eliseo Salazar-Yanez, a native and citizen of Mexico, seeks review of the

Board of Immigration Appeals’s (BIA) dismissal of his appeal from an

Immigration Judge’s (IJ) denial of his application for cancellation of removal.

Salazar-Yanez argues that the IJ did not consider certain factors in the aggregate

that were relevant to whether he met the “exceptional and extremely unusual

hardship” prong of his application. The government, in turn, argues that we lack

jurisdiction to review Salazar-Yanez’s challenges to the BIA’s dismissal of his

application because the Immigration and Nationality Act (INA) bars appellate

review of the BIA’s discretionary decision to deny cancellation of removal. We

agree that we lack jurisdiction to review Salazar-Yanez’s claims and dismiss his

petition.

                                                I

       Salazar-Yanez was charged with removability pursuant to 8 U.S.C. §

1182(a)(6)(A)(i) as an alien present in the United States without being admitted or

paroled—he conceded his removability and applied for cancellation of removal.

Assuming that Salazar-Yanez had established good moral character, 1 the IJ denied

his application for cancellation of removal on two grounds—first, because Salazar-




1On appeal, Salazar-Yanez argues that we should remand his case to the BIA so that it can
determine whether the IJ erred in finding that he did not have good moral character. This
argument is without merit, as the IJ didn’t make that finding—rather, she explicitly stated that
her analysis was made under the assumption that Salazar-Yanez did have good moral character.
                                                2
                 Case: 19-13625        Date Filed: 04/29/2020        Page: 3 of 5


Yanez hadn’t demonstrated that his removal would cause “exceptional and

extremely unusual hardship to a qualifying relative,” and second, “as a matter of

discretion.” Salazar-Yanez appealed this ruling to the BIA, which affirmed the IJ’s

ruling on the “exceptional and extremely unusual hardship” ground alone. 2

                                                 II

       The Attorney General may, in his discretion, grant cancellation of removal

to an alien who establishes (1) that he “has been physically present in the United

States” continuously for at least ten years; (2) that he “has been a person of good

moral character”; (3) that he “has not been convicted of” certain crimes; and (4)

that his “removal would result in exceptional and extremely unusual hardship to

[his] spouse, parent, or child, who is a citizen of the United States or an alien

lawfully admitted for permanent residence.” 8 U.S.C. § 1229b(b)(1)(A)–(D).

Under the INA’s discretionary decision bar, however, we lack jurisdiction to

review certain discretionary decisions, including orders denying cancellation of

removal. Id. § 1252(a)(2)(B). We have specifically held that an “exceptional and

extremely unusual hardship determination is a discretionary decision not subject to




2 On appeal, Salazar-Yanez argues that we should remand this case because the BIA did not
review the IJ’s alternative denial of his application as a matter of discretion. The BIA was not
required to rule on this alternative ground, as the IJ’s unusual hardship finding was dispositive.
See 8 U.S.C. § 1229b(b)(1); INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule
courts and agencies are not required to make findings on issues the decision of which is
unnecessary to the results they reach.”) This argument, therefore, has no merit.
                                                 3
               Case: 19-13625    Date Filed: 04/29/2020    Page: 4 of 5


review.” Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1333 (11th Cir.

2003).

      Nevertheless, we retain jurisdiction to review an order where the petitioner

presents “constitutional claims or questions of law.” 8 U.S.C. § 1252(a)(2)(D); see

also Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1283–84 (11th Cir. 2007). But

challenges to denials of cancellation of removal based on a petitioner’s “fail[ure] to

demonstrate ‘exceptional and extremely unusual hardship’ . . . are not

constitutional claims or questions of law because what constitutes an ‘exceptional

and extremely unusual hardship’ is itself a discretionary determination.” Alhuay v.

U.S. Att’y Gen., 661 F.3d 534, 549–50 (11th Cir. 2011) (quotations omitted). A

petitioner may not create jurisdiction “simply by cloaking an abuse of discretion

argument in constitutional garb.” Arias, 482 F.3d at 1284 (internal quotation

marks and citation omitted). “We have no jurisdiction to consider garden-variety

abuse of discretion arguments about how the BIA weighed the facts in the record.”

Jimenez-Galicia v. U.S. Att’y Gen., 690 F.3d 1207, 1210–11 (11th Cir. 2012)

(internal quotation marks and citation omitted).

                                         III

      Here, we lack jurisdiction to review Salazar-Yanez’s challenges to the BIA’s

dismissal of his petition, as he has not alleged any colorable constitutional claims

or questions of law. Specifically, Salazar-Yanez’s arguments that the BIA failed to


                                          4
              Case: 19-13625     Date Filed: 04/29/2020   Page: 5 of 5


consider the relevant facts “in the aggregate” and apply its precedent in Matter of

Recinas, 23 I & N Dec. 467 (B.I.A. 2002), merely challenge the BIA’s factual

findings pertaining to its hardship determination. Accordingly, we dismiss

Salazar-Yanez’s petition without proceeding to the merits of his arguments on

appeal.

      PETITION DISMISSED.




                                          5